DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 12/08/2020 claims, is as follows: Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 7:
The limitation “a countdown timing device”
“device” is the generic placeholder. 
“that discontinues” is the functional language.
In claim 16:
The limitation “an electric switching device”
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “electric switching device" has been described in originally-filed specification on p. 09, lines 3-11 comprises a relay coil 171 and relay switch 172; fig. 6. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 7:
The corresponding structure of “a countdown timing device” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a countdown timing device” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8:
The limitation "the national electric grid" in line 5 renders the claim indefinite because it lacks an antecedent basis. 
In claim 19:
The limitation "an interface" in line 3 renders the claim indefinite because there is a previous instance of “an interface” recited in line 6 of claim 7. It is unclear if it has any relationship to the interface previously recited in claim 7. 
For the purpose of substantive examination, it is presumed that it refers to the same interface. 
The limitation "a countdown timing device" in line 33 renders the claim indefinite because there is a previous instance of "a countdown timing device" recited in line 12 of claim 7. It is unclear if it is referred to the same device. 
For the purpose of substantive examination, it is presumed that it has antecedent basis in line 12 of claim 7. 
In claim 7:
The claim limitation “a countdown timing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “countdown timing device” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20040035845) in view of Assmann (US 4295034)
Regarding claim 1, Moon discloses an air fryer (oven 10) with a heating coil (heating element 58) comprising 
4a thermal shell (exterior housing assembly 44), a cooking pan (cooking rack 38, door 34, and drip pan 26) (“rack 38 may also be a flat pan”, para. 0014), and a control circuit (power head 16) (para. 0015-0016; fig. 2); 
5wherein the thermal shell (exterior housing assembly 44) contains the control circuit (para. 0016; fig. 2); 
6wherein the cooking pan (cooking rack 38) inserts into the thermal shell (exterior housing assembly 44) (fig. 2); 
7wherein the air fryer (oven 10) is an oven; 
9wherein the air fryer is configured for use with a foodstuff (food item); 
11wherein the foodstuff (food item) is contained in the cooking pan (cooking rack 38, door 34, and drip pan 26) (para. 0014).

    PNG
    media_image1.png
    262
    321
    media_image1.png
    Greyscale

Moon does not disclose the air fryer with removable heating coil. 
However, Assmann discloses an air fryer (hot air grill 10) with removable heating coil (heating coil) (col. 3, lines 46-55).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating coil of Moon to be removable as taught by Assmann, such that the heating coil can be removed for cleaning. 

Regarding claim 2, Moon discloses the air fryer (oven 10), 
wherein the thermal shell (exterior housing assembly 44) is a rigid structure; 
15wherein the thermal shell is a hollow structure (i.e. cooking chamber 14); 
16wherein the thermal shell is formed as a composite 17structure (according to dictionary, “composite” is interpreted to mean “made up of disparate or separate parts or elements”. The assembly 44 is made up of at least a power head 16 and cooking chamber 14, para. 0016); 
18wherein the thermal shell is an insulating structure (para. 0013); 
19wherein the thermal shell forms the exterior surfaces 20of the air fryer with removable heating coil (fig. 1).

Regarding claim 3, Moon discloses the air fryer (oven 10), 
wherein the control circuit (power head 16) is an electric circuit (includes at least a control panel 68, control circuits 76, 78, DC power supply 90) (para. 0018-0019; fig. 5); 
31wherein the control circuit (power head 16) converts electric energy into thermal energy used to heat the foodstuff in 3the cooking pan (para. 0020); 
4wherein the control circuit (power head 16) controls the temperature 5within the cooking pan (cooking rack 38) during the cooking process; 
6wherein the control circuit generates a flow of air (oven fan 52) 7within the hollow interior of the cooking pan (para. 0020).

Regarding claim 4, Moon discloses the air fryer (oven 10), 
wherein the thermal shell (exterior housing assembly 44) comprises a circuit chamber (power head 16) 11and a cooking chamber (cooking chamber 14);
12wherein the circuit chamber attaches to the cooking 13chamber to form the composite structure of the 14thermal shell (para. 0013).
Regarding claim 5, Moon discloses the air fryer (oven 10), 
wherein the control circuit (power head 16) comprises a heating 18circuit (motor 48, and power relays 80, 82) (para. 0016 and 0019), a logic circuit (fig. 5), and a power circuit (DC power supply 90) (para. 0019); 
19wherein the heating circuit (annotated fig. 5), the logic circuit (fig. 5), and the 20power circuit (DC power supply 90) are electrically interconnected (fig. 5).    
[AltContent: arrow][AltContent: textbox (Heating circuit)]
[AltContent: rect]

    PNG
    media_image2.png
    399
    698
    media_image2.png
    Greyscale


Regarding claim 6, Moon discloses the air fryer (oven 10), 
wherein the heating circuit is an electric circuit (para. 0019); 32
wherein the heating circuit heats the air in the interior space of the thermal shell (exterior housing assembly 44) (i.e. power relays 80, 82 to control heaters 40, 58);
3wherein the heating circuit circulates the air in the 4interior space of the cooking chamber (cooking chamber 14) (i.e. motor 48 to drive fan 52) (para. 0020) ; 
5wherein the power circuit (DC power supply) provides the electric energy 6necessary to operate the heating circuit (power relays 80, 82) (para. 0019; fig. 5); 
7wherein the logic circuit (fig. 5) controls the operation of the 8heating circuit (power relays 80, 82) (para. 0019); 
9wherein the heating circuit (power relays 80, 82) receives the electric 10energy needed for operation from the power circuit (DC power supply) (fig. 5).  

Regarding claim 7, Moon discloses the air fryer (oven 10), 
wherein the logic circuit (fig. 5) is an electric circuit (fig. 5); 
14wherein the logic circuit controls the operation of the 15heating circuit (power relays 80, 82) (para. 0019); 
16wherein the logic circuit (fig. 5) forms an interface (set switches 70, 72) that 17receives externally provided operating instructions 18for the air fryer with removable heating coil (para. 0019) (it is noted the control circuits 76, 78 receives instructions via. switches 70 and 72); 
19wherein the logic circuit (fig. 5) maintains the temperature 20within the cooking chamber at a temperature received 21through the interface (para. 0020); 
22wherein the logic circuit (fig. 5) maintains a countdown timing device (timer switch 74) that discontinues the operation of the 33heating circuit (motor 48, and power relays 80, 82) after a previously determined amount of time has elapsed (para. 0020);
3wherein the logic circuit receives the previously 4determined amount of time from the interface (timer switch 74) (para. 0020).

Regarding claim 8, Moon discloses the air fryer (oven 10), 
wherein the power circuit (DC power supply 90) is an electric circuit; 
8wherein the power circuit receives ac electric energy 9from the national electric grid (AC power source 88) (para. 0019);
10wherein the power circuit transmits a portion of the 11received ac electric energy to the heating circuit (motor 48, and power relays 80, 82); 
12wherein the power circuit converts a portion of the 13received ac electric energy into dc electric energy (para. 0019); 
14wherein the power circuit (DC power supply 90) transmits the generated dc 15electric energy to the logic circuit (fig. 5) (para. 0019).  

Regarding claim 9, Moon discloses the air fryer (oven 10), 
wherein the circuit chamber (power head 16) is a rigid structure; 
19wherein the circuit chamber (power head 16) is a hollow structure (it is noted power head 16 is hollow to accommodate at least heaters, fan, and associated circuitry); 
20wherein the circuit chamber has a pan shape (power head 16 is upside down pan-shaped) (fig. 1).  

Regarding claim 10, Moon discloses the air fryer (oven 10), 
wherein the cooking chamber (cooking chamber 14) is a rigid structure (para. 0013); 
wherein the cooking chamber is a hollow structure (fig. 1); 34
wherein the cooking chamber has a semi-enclosed pan shape (according to Webster, “semi” is interpreted to mean “to some extent”. When rack 38 is withdrawn, the cooking chamber 14 is semi-enclosed and is pan-shaped); 
3wherein the open face of the pan structure of the 4cooking chamber (cooking chamber 14) attaches to the open face of the pan 5structure of the circuit chamber to form the composite structure of the thermal shell (exterior housing assembly 44) (para. 0013); 
7wherein the semi-enclosed pan structure of the cooking 8chamber (cooking chamber 14) causes the composite structure of the 9thermal shell (exterior housing assembly 44) to have a semi-enclosed composite 10structure (it is noted cooking chamber 14 is semi-enclosed pan structure when rack is withdrawn. Therefore, the exterior housing assembly 44 is also semi-enclosed);
11wherein the cooking chamber (cooking chamber 14) is sized to receive the 12cooking pan (rack 38) (para. 0014).
  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Moon and Assmann, in view of Zakowski (US 20210137298)
Regarding claim 11, the modification of Moon and Assmann discloses substantially all of the claimed features as set forth above. Moon discloses the air fryer (oven 10), 
wherein the heating circuit comprises a relay (power relay 80, 82), a 16convection fan (fan 52), and a heating 17coil (heaters 40, 58); 
20wherein the relay, the convection fan, the heating coil, and the heating coil plug 22are electrically interconnected (para. 0019-0020; fig. 5); 
wherein the logic circuit (fig. 5) comprises a logic module (temperature control circuit 76, 78), a thermostat (temperature sensors 84, 86), and a relay coil actuation signal (signal to be applied to power relays 80, 82) (para. 0019-0020);
wherein the logic module (temperature control circuit 76, 78), the thermostat (temperature sensors 84, 86), and the relay coil actuation signal (signal) are electrically 3interconnected (para. 0019) (it is noted based on the input from sensors 84, 86, the control circuit 76, 78 sends signal to power relays 80, 82 to actuate the respective heater), 
4wherein the power circuit comprises a national electric 5grid (AC power source 88), a national electric grid port (annotated fig. 5), an ac/dc 6converter (DC power supply 90) (para. 0019), and a national electric grid plug (it is inherent the air fryer has a plug, as evidenced in fig. 1 of Anthony (US 20190254476)); 
7wherein the national electric grid, the national 8electric grid port, the ac/dc converter, and the 9national electric grid plug are electrically 10interconnected (fig. 5). 










[AltContent: arrow][AltContent: textbox (National electric grid port)]

    PNG
    media_image3.png
    413
    680
    media_image3.png
    Greyscale

The modification does not disclose:
a heating coil port; 
18wherein the heating coil further comprises a heating 19coil plug; 2335
However, Zakowski discloses an air fryer (cooking appliance 10) comprising a heating coil port (electrically conductive components of lid 16),
 18wherein a heating coil (heater 42) further comprises a heating 19coil plug (heater connectors 111) (para. 0071; fig. 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating coil of Moon to include the heating coil plug that is removably attached to the heating coil port of the housing as taught by Zakowski such that heating coil can be removed for cleaning, repair or replacement (para. 0009 of Zakowski). 

Regarding claim 12, Moon discloses the air fryer (oven 10), 
wherein a gas impermeable seal is formed when the 14cooking pan (rack 38) inserts into the cooking chamber (cooking chamber 14) (para. 0013); 
15wherein the cooking chamber receives the heat generated 16by the control circuit (power head 16) such that the generated heat 17is transferred to the foodstuff (food item) contained in the 18cooking pan (para. 0016).

Regarding claim 13, Moon discloses the air fryer (oven 10), 
wherein the cooking chamber (cooking chamber 14) further comprises a pan aperture (opening 32) (para. 0013); 36
wherein the pan aperture (opening 32) is an aperture that is formed through a lateral face of the pan shape of the 3cooking chamber (cooking chamber 14) (para. 0013); 
4wherein the pan aperture (opening 32) gives the cooking chamber (cooking chamber 14) its 5semi-enclosed pan shape (according to Webster, “semi” is interpreted to mean “to some extent”); 
6wherein the pan aperture (opening 32) forms the aperture that allows 7the cooking pan (rack 38) to insert into the cooking chamber (it is note rack 38 is inserted into cooking chamber 14 through the opening 32).  
 2335
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Moon, Assmann, and Zakowski, in view of Martin (US 20210212506)
Regarding claim 14, the modification of Moon, Assmann, and Zakowski discloses substantially all of the claimed features as set forth above. Moon discloses the air fryer (oven 10), 
wherein the cooking pan (rack 38) is a rigid structure (para. 0014); 
12wherein the cooking pan is formed as a pan (pan) (para. 0014); 
The modification does not disclose:
11wherein the cooking pan is a hollow structure; 
13wherein the cooking pan is an insulating structure; 
14wherein the cooking pan comprises a drawer structure 15and a handle; 
16wherein the handle attaches to the exterior surface of 17the drawer structure;
18wherein the drawer structure is a rigid structure; 
19wherein the drawer structure is a hollow structure; 
20wherein the drawer structure has a pan shape. 
However, Martin discloses an air fryer (cooking system 20) comprising a cooking pan (container 32) (para. 0091),
11wherein the cooking pan (container 32) is a hollow structure (hollow interior 38) (para. 0092); 
13wherein the cooking pan (container 32) is an insulating structure (ceramic) (para. 0091) (it is known that ceramic has low thermal conductivity); 
14wherein the cooking pan (container 32) comprises a drawer structure (food support structure 50) 15and a handle (handle 40) (para. 0091 and 0093); 
16wherein the handle attaches to the exterior surface of 17the drawer structure (fig. 1);
18wherein the drawer structure (food support structure 50) is a rigid structure; 
19wherein the drawer structure is a hollow structure (“having a plurality of perforations or openings 56 formed therein”, para. 0094); 
20wherein the drawer structure has a pan shape (basket) (para. 0094). 

    PNG
    media_image4.png
    510
    464
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking pan of Moon to have all of the characteristics listed above as taught by Martin. Doing so would allow the cooking pan to be used as the basket for holding food items within the cooking chamber and allow the user to use the handle to slide the cooking pan in and out of the cooking chamber. 

Regarding claim 15, Martin discloses the air fryer, 
wherein the lateral faces of the pan structure of the drawer structure (food support structure 50) are geometrically similar to the 3pan aperture of the cooking chamber (opening 34 of housing 22) (para. 0091); 
4wherein the lateral faces of the pan structure of the 5drawer structure are sized such that the lateral 6face of the drawer structure inserts into the 7cooking chamber through the pan aperture (para. 0091 and 0094); 
8wherein the drawer structure (food support structure 50) is sized such that the 9drawer structure forms the gas impermeable seal when 10inserted into the cooking chamber (it is noted food support structure 50 and the container 32 define cooking volume that is insulated from the environment); 
11wherein the drawer structure inserts into the cooking 12chamber to form a composite structure with the 13cooking chamber (internal compartment 28 of housing 22) (para. 0094).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Moon, Assmann, Zakowski, and Martin, in view of Harrison (US 5588352)
Regarding claim 16, the modification of Moon, Assmann, Zakowski, and Martin discloses substantially all of the claimed features as set forth above. The modification of Moon and Zakowski discloses the air fryer (oven 10), 
wherein the relay (power relay 80, 82) is an electric switching device (para. 0019); 
17wherein the logic circuit (fig. 5) controls the operation of the 18relay (para. 0019); 
22wherein the relay (power relay 80, 82) forms a switchable electric 23connection that transfers ac electric energy from the power circuit to the heating coil port (heaters 58, 40); 38
wherein the convection fan (oven fan 52) is an electrically powered fan (para. 0020); 
3wherein the convection fan (oven fan 52) blows air from the interior 4space of the circuit chamber and over the heating 5coil (heaters 58, 40) into the cooking chamber (cooking chamber 14) (fig. 3); 
6wherein the convection fan (oven fan 52) continuously blows air into 7the cooking chamber while the heating coil (heaters 58, 40) is in 8use (para. 0020) (it is noted the oven fan 52 and heaters 58, 40 are controlled by timer switch 74. Therefore, when heaters 58, 40 are turned on, the oven fan 52 is also turned on); 
9wherein the heating coil port (electrically conductive components of lid 16 of Zakowski) is a port (according to Webster definition, “port” is interpreted to mean “a hardware interface”); 
10wherein the heating coil port (electrically conductive components of lid 16 of Zakowski) forms an electrical 11connection that allows the heating coil (heaters 58, 40) to form a 12detachable electric connection with the balance of 13the heating circuit; 14wherein the heating coil port allows the heating coil 15to be disconnected and detached from the balance of 16the air fryer with removable heating coil for 17cleaning and then to be subsequently reattached and 18electrically reconnected; 19wherein the heating coil is a heating element (heaters 58, 40) (para. 0071 of Zakowski, it is noted heater connectors 111 of the heat coil are selectively and electrically connected to the electrically conductive components provided in the lid); 
20wherein the heating coil (heaters 58, 40) converts ac electric energy 21into heat; 22wherein the heating coil generates the heat used to warm the interior space of the cooking chamber (cooking chamber 14) (fig. 3, heat indicated by arrow A); 39 
wherein the heating coil plug (heater connectors 111; fig. 30 of Zakowski) is a plug that forms the detachable electric connection with the heating coil 3port (electrically conductive components of lid 16 of Zakowski) (para. 0071 of Zakowski); 
4wherein the heating coil plug (heater connectors 111 of Zakowski) transmits the electric 5energy presented by the heating coil port to the 6relay (power relay 80, 82) (fig. 5 of Moon).  
The modification does not disclose the relay forms a switchable electric 20connection that transfers ac electric energy from 21the power circuit to the convection fan. 
However, Harrison discloses 
a relay (switch 210) forms a switchable electric 20connection that transfers ac electric energy from 21the power circuit to a convection fan (fan 74) (col. 5-6, lines 64-67, 1-5 respectively; fig. 10).

    PNG
    media_image5.png
    589
    433
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relay of Moon such that it also forms the switchable electric connection from the power circuit to the convection fan as taught by Harrison. Doing so would allow the fan  and the heater to be switched by the same relay.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Moon, Assmann, Zakowski, Martin, Harrison, in view of De Luca (US 20080037965)
Regarding claim 17, the modification of Moon, Assmann, Zakowski, Martin, and Harrison discloses substantially all of the claimed features as set forth above, wherein the relay (switch 210) controls the flow of electric energy through the convection fan (fan 74) and the heating coil (heater 72) (col. 6, lines 5-11 of Harrison). 
The modification does not disclose the relay further comprises a relay coil, and a 10relay switch; 11wherein the relay coil forms the energizing coil of the 12relay that operates the relay switch; 13wherein the relay switch forms the electric switch that 14controls the flow of electric energy through the 15convection fan and the heating coil.  
However, De Luca discloses 
a relay further comprises a relay coil (coil 165), and a 10relay switch (relay 160) (para. 0022); 
11wherein the relay coil forms the energizing coil of the 12relay that operates the relay switch (relay 160); 
13wherein the relay switch (relay 160) forms the electric switch that 14controls the flow of electric energy through a 15heating coil (heater 120) (para. 0022; fig. 1).  

    PNG
    media_image6.png
    511
    636
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relay of Harrison to include the relay coil and the relay switch as taught by De Luca. The modification would result in the same predictable result which is to control the heater and the fan using the relay coil and the relay switch. 

Regarding claim 18, the modification of Moon, Assmann, Zakowski, Martin, Harrison, and De Luca discloses substantially all of the claimed features as set forth above, 
wherein the logic module (temperature control circuit 76, 78) is a programmable electrical 19circuit (it is noted control circuits 76, 78 are programmed to control relays 80, 82 based on the sensor’s input and input from user); 
20wherein the logic module (temperature control circuit 76, 78) monitors the temperature of 21the air in the cooking chamber (para. 0020); 
22wherein the logic module controls the operation of the relay (power relays 80, 82) (para. 0019); 40
wherein the logic module controls the temperature within the cooking chamber (cooking chamber 14) by controlling the flow 3of electricity into the heating coil of the heating 4circuit (heating elements 58, 40) (para. 0020); 
5wherein the logic module controls the electricity 6flowing through the heating coil (heating elements 58, 40) by controlling the 7flow of electricity through the relay (power relays 80, 82) (para. 0019); 
8wherein the logic module (temperature control circuit 76, 78) operates the interface (set switches 70, 72, and timer switch 74) such 9that the logic module receives and processes 10externally provided operating instructions such as 11the temperature desired in the cooking chamber and 12the amount of time the temperature should be 13maintained in the cooking chamber (cooking chamber 14) (para. 0019-0020); 
14wherein the thermostat (temperature sensors 84, 86) is a sensor that measures the 15temperature in the cooking chamber; 16wherein the thermostat transmits the temperature data 17to the logic module (temperature control circuit 76, 78) (para. 0019);
18wherein the logic module uses the received temperature 19to determine when to activate and deactivate the 20relay of the heating circuit (para. 0020); 
21wherein the relay coil actuation signal (signal to be applied to the power relays 80, 82) is an electric 22signal that is generated by the logic module (para. 0019); 
23wherein the relay coil actuation signal (signal) electrically connects to the relay coil (coil 165 of De Luca); 41
wherein the logic module (temperature control circuit 76, 78) initiates the operation of the heating coil (heating elements 58, 40) by using the relay coil actuation 3signal to energize the relay coil (coil 165 of De Luca) and close the 4relay switch (relay 160 of De Luca) (para. 0022 of De Luca); 
5wherein the relay coil actuation signal (signal) discontinues 6the operation of the heating coil(heating elements 58, 40) by using the relay 7coil actuation signal (signal) to deenergize the relay coil (coil 165 of De Luca)  8and open the relay switch (relay 160 of De Luca) (para. 0022 of De Luca). 

Regarding claim 19, the modification of Moon, Assmann, Zakowski, Martin, Harrison, and De Luca discloses substantially all of the claimed features as set forth above. Moon discloses:
wherein the logic module (temperature control circuit 76, 78) further comprises an interface (set switches 70, 72) 12and a timing circuit (timer switch 74) (fig. 5);
13wherein the interface (set switches 70, 72) forms a data exchange structure 14that: a) receives externally provided operating 15instructions (para. 0020); 
17wherein the timing circuit (timer switch 74) forms a countdown timing 18device used by the logic module to limit the amount 19of time the heating circuit can operate (para. 0020). 
The modification does not disclose:
the interface provides information regarding 16the operating status of the air fryer with removable 17heating coil in visually and audibly accessible 18forms; 
19wherein the interface comprises a display device, a 20keyboard, and a speaker; 
21wherein the display device is an electric device; 
22wherein the display device presents information 23regarding the operation of the air fryer with removable heating coil in a visual format; 42
wherein the logic module controls the operation of the display device; 
3wherein the keyboard is an electric device; 
4wherein the keyboard receives information regarding the 5desired operating parameters of the air fryer with 6removable heating coil; 
7wherein the logic module monitors the data received by 8the keyboard; 9wherein the speaker is an electric device; 
10wherein the speaker presents information regarding the 11operation of the air fryer with removable heating 12coil in an audible format; 
13wherein the logic module controls the operation of the 14speaker; 
15wherein the timing circuit is an electric circuit that 16is incorporated in the logic module.
However, Harrison further discloses:
an interface (time display 219, buzzer 216, digital timer 214, and buttons 220-222) provides information regarding 16the operating status of the air fryer with removable 17heating coil (appliance 20) in visually (time display 219) and audibly accessible 18forms (buzzer 216) (col. 6, lines 6-15; fig. 1); 
19wherein the interface (time display 219, buzzer 216, digital timer 214, and buttons 220-222) comprises a display device (time display 219), a 20keyboard (buttons 220-222), and a speaker (buzzer 216); 
21wherein the display device (time display 219) is an electric device; 
22wherein the display device presents information 23regarding the operation of the air fryer with removable heating coil in a visual format (“(or remaining) time display 219); 42
wherein the logic module (control system 48)  controls the operation of the display device (time display 219) (fig. 10); 
3wherein the keyboard (at least digital timer 214, buttons 220-222) is an electric device (fig. 10); 
4wherein the keyboard (buttons 220-222) receives information regarding the 5desired operating parameters of the air fryer with 6removable heating coil (time to operate at least heater 72) (col. 6, lines 13-15); 
7wherein the logic module (control system 48) monitors the data received by 8the keyboard (col. 5, lines 54-62); 
9wherein the speaker (buzzer 216) is an electric device; 
10wherein the speaker presents information regarding the 11operation of the air fryer with removable heating 12coil in an audible format (buzzer 216) (col. 6, lines 15-17); 
13wherein the logic module (control system 48) controls the operation of the 14speaker (buzzer 216) (col. 5, lines 54-62); 
15wherein the timing circuit (digital timer 214) is an electric circuit that 16is incorporated in the logic module (col. 5, lines 54-62; fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Moon to include the components as listed above as taught by Harrison, in order to allow the system of Moon to interact with the user such that information about operating state of the system is communicated to the user via audio and visual format to enhance overall cooking experience for the user. 

Regarding claim 20, Moon discloses the air fryer (oven 10), 
wherein the national electric grid (AC power source 88) is an externally provided source of electric energy (para. 0019; fig. 5); 43
wherein the national electric grid port (annotated fig. 5) is a port used to transmit electric energy from the national 3electric grid to the heating circuit (fig. 5); 
4wherein the ac/dc converter (DC power supply 90) is an electric circuit (para. 0019); 
5wherein the ac/dc converter converts ac electric energy 6from the national electric grid port and converts 7the received ac electric energy into the dc electric 8energy required to operate the logic circuit (fig. 5) (para. 0019); 
9wherein the national electric grid plug (as explained above in claim 11, it is inherent the air fryer has AC plug that allows the air fryer to connect to the external AC power source 88) is a plug used 10to draw electric energy from the national electric 11grid through the national electric grid port; 
12wherein the national electric grid plug forms electric 13connections with both the ac/dc converter and the 14relay switch (power relays 80, 82) (it is noted once the air fryer is connected to the AC power source 88, the converter and the power replays 80, 82 are electrically connected).
[AltContent: arrow][AltContent: textbox (National electric grid port)]

    PNG
    media_image3.png
    413
    680
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761